DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 1/18/2022 has been received and entered into the application file. 
	Claims 16 and 18-33 are pending, all of which have been considered on the merits.

Claim Interpretation
For clarify of record, the following comments are made regarding broadest reasonable interpretation of the claims: 
	Claim 16 is directed to a method for purified leukocytes (any type of leukocyte, can be one type of leukocyte, or any combination of one or more types of leukocytes, including all types of leukocytes).
	The method begins with a step of a) purifying leukocytes from an apheresis sample comprising leukocytes and platelets.  The apheresis sample is understood to refer to a blood fraction comprising the mononuclear cell fraction of blood (as this is the fraction which contains leukocytes and platelets).  According to the definition at page 36 of the specification, purifying is interpreted as referring to enrichment of the leukocytes relative to non-leukocytes cells in the sample.  Thus, purifying does not mean creating a pure or even substantially pure preparation of leukocytes, rather the purification step must only result in removal of at least some non-leukocytes cells from the initial sample.  The purifying step includes two separate steps: i) and ii).  
Step i) involves performing a size-based separation using a microfluidic device configured to separate cells by deterministic lateral displacement (DLD).  DLD is described in the specification and known in the art.  Sized based separation using the DLD method will result in separation of leukocytes and stem cells (which are of approximately the same size as leukocytes) from smaller cells (such as platelets and red blood cells) in an apheresis sample of blood comprising the mononuclear cell fraction of blood.  Thus the enriched product resulting from the sized based separation step i) will include all (substantially all) leukocytes.  Submitting an apheresis sample to DLD will necessarily produce an enriched product in which, compared to the [starting] sample, the percentage of platelets has decreased and the percentage of leukocytes has increased. 
	Step ii) involves performing an affinity-based separation.  Affinity-based separation is understood in the art to mean that particles are separated based on their ability to bind to a ligand.  The ligand is optionally bound to a substrate.  The substrate may be immobilized (i.e. affinity chromatography) or the substrate may be mobile and separated by physical means later (i.e. magnetic cell-based separation).  The ligand need not be bound to any substrate (i.e. fluorescence activated cell sorting).  In the claims, the word carrier is interpreted as encompassing any ligand and/or a ligand further bound to a substrate.  The claim requires the ligand to bind to one or more types of leukocytes with specificity (it may be one or more specific types of leukocyte, or all leukocytes), and for the carrier-bound cells (i.e. carrier-bound one or more types of leukocytes) to be separated from non-carrier bound cells.  The claim is generic as to which of the cell populations (the carrier-bound or the non-carrier bound), is recovered and subsequently further used.  The claim does permit for both the carrier-bound and non-carrier bound cells to be recovered, recombined, and subsequently used.  However, the recovered and subsequently used cell population must comprise at least some leukocytes.
Claim 16 does not specify an order between the two steps i) and ii).  However, if step ii) is performed after step i), because the effect of step a) is to purify leukocytes, then the affinity based separation must be carried out on the leukocyte-containing fraction.
	The method further comprises step b) activating and expanding the purified leukocytes (purified in step a)) to produce the purified leukocyte composition.  The leukocytes that are activated and expanded in step b) may be the one or more types of leukocyte that bound to the carrier in step a)ii), or the one or more types of leukocytes that did not bind to the carrier in step a)ii), or it may be a combination of both (i.e. all leukocytes)).   

Status of Prior Rejections/Response to Arguments
RE: Rejection of claim 18 under 35 USC 112(a):
	The amendment to claim 18 is effective to obviate the basis of the prior rejection.  The rejection is withdrawn.

RE: Rejection of claims 18, 19, 27 and 33 under 35 USC 112(b):
	The amendment to claims 18, 19, 27 and 33 are effective to obviate the basis of the prior rejections.  The rejections are withdrawn.

RE: NSDP Rejections over US Patents 11149241, 10844353 and 10988734:
	Terminal disclaimers have been filed and accepted over each of the US Patents.  The terminal disclaimers are effective to obviate the basis of the prior rejections.  The rejections are withdrawn.

Allowable Subject Matter
	Claims 16 and 18-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633